DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means for adjusting an offset current” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a user interface”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding limitations recited in claims 1-16 and 20-23, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-16, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hur et al. (US 2015/0044750 A1, see: annotated Fig. 1).

    PNG
    media_image1.png
    442
    770
    media_image1.png
    Greyscale

Regarding claim 1, Hur discloses a microfluidic device for introducing exogenous material into a cell (Fig. 1), comprising:
([0025], see: system 100 may be an on-chip microscale electroporation system) including at least one flow channel, said at least one flow channel having opposed sidewalls (see: first channel 120), a width from one of said sidewalls to the other of said sidewalls (see: “Width”), and a length perpendicular to the width (see: “Length”), said substrate having a reference plane oriented along the width and length of the flow channel (see: any plane which runs parallel to the top surface plane of the first channel 120);
a plurality of flow diverters (see: plurality of pairs of traps 135, 136) oriented in a first array (see: “First Array”) along a common axis across the width and perpendicular to a flow direction of said flow channel (see: each pair of traps extend across the “Width”), said flow diverters being oriented within said flow channel to cause an unsteady flow along a downstream portion of the length of the flow channel to temporarily permeabilize a membrane of the cell (see: vortexes 145, 146 formed by traps 135, 136 respectively), each flow diverter having a solid thickness in the reference plane of the flow channel (see: “Thickness”) that is greater than a gap between adjacent flow diverters in the first array along the width of the flow channel (see: width of section 152, which is substantially smaller than the “Thickness”), said plurality of flow diverters being in an arrangement configured to induce the unsteady flow (see: vortexes 145, 146 formed by traps 135, 136 respectively); 
at least a second array of said flow diverters, said second array of flow diverters being oriented along a common axis across the width of said flow channel and perpendicular to the flow direction of said flow channel (see: “Second Array”); and
(see: plurality of electrodes 160, 161, 162), each of said electrodes being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized ([0019], see: electrodes 160, 161, 162 are used to create an electric field across the traps, and cause the molecules of interest to transfer the molecules into the cells), said arrays and electrodes being oriented in an alternating configuration relative to one another along the length of the flow channel (see: alternating sequence of “Flow Diverter”, “Electrode”, “Flow Diverter”, “Electrode” arranged along the “Length” of the channel).
Regarding claim 2, Hur further discloses at least one of said electrodes is formed as part of the substrate ([0025], see: system 100 may be an on-chip microscale electroporation system).
Regarding claim 3, Hur further discloses the flow-2-Application No. 16/458,019 Amendment After Final dated May 19, 2021Reply to Final Office Action of February 25, 2021channel is an enclosed flow channel (Fig. 1, see: first channel 120), at least one of said electrodes being positioned in a floor and/or ceiling of the enclosed flow channel (Fig. 2, see: electrode 200).
Regarding claim 4, Hur further discloses at least one of said electrodes is configured to surround the flow channel (Fig. 1, see: electrodes 160, 161, 162, 182, 183, form a perimeter around the plurality of traps and flow channels).
Regarding claim 5, Hur further discloses said electrodes are oriented in a series configuration (Fig. 1, see: electrodes 182, 183).
Regarding claim 6, Hur further discloses two of said electrodes are oriented in a parallel configuration (Fig. 1, see: electrodes 160, 161, 162).
 a power source configured to energize said electrodes (Fig. 1, see: pulse generator 180).
Regarding claim 8, Hur further discloses said power source includes a means for adjusting an offset current ([0020], see: magnitude and duration of applied pulses may be varied).
Regarding claim 9, Hur further discloses said power source is a DC generator ([0020], see: pulse generator 180, which is fully capable of providing a DC signal).
Regarding claim 10, Hur further discloses said power source is an AC generator ([0020], see: pulse generator 180, which is fully capable of providing an AC signal).
Regarding claim 12, Hur discloses a microfluidic device for introducing exogenous material into a cell (Fig. 1), comprising:
a substrate ([0025], see: system 100 may be an on-chip microscale electroporation system) including a flow channel having opposed sidewalls (see: first channel 120), a width from one of said sidewalls to the other of said sidewalls (see: “Width”), and a length perpendicular to the width (see: “Length”), said substrate having a reference plane oriented along the width and length of the flow channel (see: any plane which runs parallel to the top surface plane of the first channel 120);
a plurality of flow diverters (see: plurality of pairs of traps 135, 136) oriented in a first array (see: “First Array”) along a common axis across the width and perpendicular to a flow direction of said flow channel  (see: each pair of traps extend across the “Width”), said flow diverters being oriented within said flow channel to cause an unsteady flow along a downstream portion of the length of the flow channel to (see: vortexes 145, 146 formed by traps 135, 136 respectively), each flow diverter having a solid thickness in the reference plane of the flow channel (see: “Thickness”) that is greater than a gap between adjacent flow diverters in the first array along the width of the flow channel (see: width of section 152, which is substantially smaller than the “Thickness”), said plurality of flow diverters being in an arrangement configured -3-Application No. 16/458,019Amendment After Final dated May 19, 2021Reply to Final Office Action of February 25, 2021to induce the unsteady flow (see: vortexes 145, 146 formed by traps 135, 136 respectively);
at least a second array of said flow diverters, said second array of flow diverters being oriented along a common axis across the width of said flow channel and perpendicular to the flow direction of said flow channel (see: “Second Array”);
at least one electrode positioned downstream of said flow diverters (see: plurality of electrodes 160, 161, 162), said at least one electrode being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized ([0019], see: electrodes 160, 161, 162 are used to create an electric field across the traps, and cause the molecules of interest to transfer the molecules into the cells); and
at least one parallel flow channel  (see: second channel 125), a portion of said at least one electrode residing in a sidewall separating the at least one parallel flow channels (see: electrodes 161, 183).
Regarding claim 13, Hur further discloses at least one of said electrodes is configured to emit the electric field overlapping a zone of unsteady flow downstream of said first array of said flow diverters (Fig. 1, see: plurality of traps located downstream of the channels, which look like a square wave, wherein each square wave shape is analogous to a flow diverter, arranged in an alternating sequence with the electrodes).
Regarding claim 14, Hur further discloses the maximum width of each of said flow diverters is parallel to the width of said at least one flow channel (see: “maximum width”).
Regarding claim 15, Hur further discloses at least one of said electrodes is an anode (see: electrodes 160, 162, 182).
Regarding claim 16, Hur further discloses at least one of said electrodes is a cathode (see: electrodes 161, 183).
Regarding claim 20, Hur further discloses at least said first array of said flow diverters is oriented within said flow channel to cause vortex shedding along a downstream portion of the length of the flow channel to temporarily permeabilize a membrane of the cell (Fig. 1, see: plurality of traps located downstream of the channels, which look like a square wave, wherein each square wave shape is analogous to a flow diverter, arranged in an alternating sequence with the electrodes).
Regarding claim 21, Hur further discloses at least one of said electrodes is configured to emit an electrophoretic field ([0019], see: electrodes 160, 161, 162 are used to create an electric field across the traps, and cause the molecules of interest to transfer the molecules into the cells).
Regarding claim 22, Hur further discloses at least a second flow channel having a plurality of said flow diverters (see: second channel 125).
(see: second channel 125).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al. (US 2015/0044750 A1), in view of Lin et al. (Mixing enhancement of the passive microfluidic mixer with J-shaped baffles in the tee channel).
Regarding claim 11, Hur does not explicitly disclose at least one of said flow diverters is a post.
Lin teaches an analogous microfluidic device comprising a plurality of J-shaped baffles (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to substitute one vortex creating microfluidic control microstructures (microfluidic trap disclosed by Hur) for another (J-shaped baffles in a tee micromixer disclosed by Lin), in the device disclosed by Hur, as taught by Lin, to provide for an improved mixing percentage (Lin: pg. 220/5 Conclusion).  Additionally it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s Argument I.: The grounds of rejection and Fig. 1 annotations have been updated to address the amending limitation “a gap between adjacent flow diverters in the first array along the width of the flow channel” (see: width of section 152, which is substantially smaller than the “Thickness” and extends parallel to the “Width”).
Regarding Applicant’s Argument II.: The Applicant’s arguments are directed towards the previously presented version of the claims.  The currently amended claims filed 12/20/2021 recite “a gap between adjacent flow diverters in the first array along the width of the flow channel”, which has been addressed above.
Regarding Applicant’s Argument III.: The Examiner respectfully disagrees with the Applicant’s assertion.  Each of the “First Array” and the “Second Array” comprises two “Flow Diverters” which extend towards the center of the “Width”.
Regarding Applicant’s Argument IV.: Examiner respectfully disagrees with the Applicant’s assertion.  The grounds of rejection and Fig. 1 annotations have been updated to further clarify the Examiner’s position (see: alternating sequence of “Flow Diverter”, “Electrode”, “Flow Diverter”, “Electrode” arranged along the “Length” of the channel).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J EOM/Primary Examiner, Art Unit 1797